Citation Nr: 1725538	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic lymphocytic leukemia, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1972 through September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In order to establish jurisdiction over the issue of entitlement to service connection for CLL, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript is of record.


FINDINGS OF FACT

1. In a March 2009 rating decision, service connection for CLL was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

2. Additional evidence received since the March 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for CLL.

3. There is no persuasive evidence the Veteran was actually exposed to herbicide agents during his service, and there is no other suggestion of how his CLL might be related to his service.



CONCLUSIONS OF LAW

1. The March 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2015).

2. Evidence received since the July 2009 rating decision is new and material to the service connection claims for CLL; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for CLL have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.104, 3.156, 3.303, 3.304, 3.307, 3.309, 20.302) were initially provided to the Veteran in the 2013 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claim.  However, as his service and post-service treatment records fail to suggest that he developed CLL during or soon after service, and, as will be discussed below, the probative evidence of record fails to indicate that he was actually exposed to Agent Orange during service, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Board notes that additional evidence was submitted after the March 2013 statement of the case.  However, the Veteran waived Agency of Original Jurisdiction review during his October 2016 Board hearing.  Therefore, the Board can proceed with the adjudication of the appeal.  38 C.F.R. §§ 19.31, 19.37, 20.1034.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for CLL.  See Jackson v. Principi, supra.  One piece of evidence submitted subsequent to the March 2009 rating decision is a positive nexus statement provided by the Veteran's primary care physician, Dr. R.  As the statement relates to an unestablished fact, namely identifying a possible nexus between the Veteran's active duty service and his CLL, the criteria for reopening the Veteran's claim have been met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

The Veteran was not diagnosed with CLL until 2000 by a private physician.  Thus, his disability was not factually shown during service and did not manifest to a compensable degree within one year of separation from service.  There is also no continuity of symptomatology, as the Veteran's medical records do not indicate he complained of symptoms of CLL or sought ongoing treatment prior to his formal diagnosis.

The Veteran asserts his CLL was caused by exposure to Agent Orange.  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a claimant can show, in pertinent part, that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Further, "service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257  (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  To establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

First, as to actual duty or visitation in Vietnam, the Veteran has never alleged such.  Importantly, the Veteran has never alleged that he, personally, went ashore during the evacuation of Vietnam in Operation Frequent Wind.  Although he initially responded "yes" to his representative's question of whether he was "involved in helicopter flight operations, flying on helicopters to and from shore," he subsequently clarified that he was not on the small landing ships OR the helicopters that went to shore, but that he was part of the fire rescue team that would wait on the deck of the USS Anchorage for them to return.  See October 2016 hearing transcript, pages 4-5 versus page 8; see also 2013 VA Form 9 ("I was onboard the Anchorage during Operation Frequent Wind.") (emphasis added) and 2008 statement ("I was part of the Crash Rescue Team supporting the helicopters landing and taking off...") (emphasis added).  

Second, as for service in the "waters offshore," a veteran who served on a blue water vessel must show that the conditions of his or her service involved duty or visitation in the Republic of Vietnam.  See VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR]; Haas v. Peake, 545 F.3d 1168  (2008).  When a veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR].  Here, again, the Veteran does not contend that he went ashore as part of his duties (this is discussed more above), or that the Anchorage docked at Vietnam.  A report from the Personnel Information Exchange Service dated February 2009 noted the USS Anchorage did not enter Vietnam waters during the Veteran's active duty service.  The only time period the Anchorage served in "brown waters" was several months prior to the Veteran being on the ship.  Therefore, there is no evidence the Veteran had "in-country" service or was close enough to the coast to have been exposed to Agent Orange.  Accordingly, the Veteran is not entitled to the presumption of exposure to Agent Orange.    

Even though the Veteran is not entitled to the presumption of exposure to Agent Orange pursuant to 38 C.F.R. § 3.307 (a)(6)(iii), he may, nonetheless, establish service connection if he has put forth sufficient evidence to demonstrate by an equipoise standard that he was actually exposed to Agent Orange.  

The Veteran asserts his CLL was caused by exposure to Agent Orange while serving aboard the USS Anchorage during Operation Frequent Wind.  He claims that while working on a fire rescue team he came into contact with the clothes and bodies of people who had been evacuated from Vietnam, as well as helicopters that had flown to Vietnam, which exposed him to Agent Orange.  There is no presumption of "secondary exposure" based on handling equipment (or, in this case, clothes/bodies) that was once in Vietnam.  See VA Adjudication Procedure Manual Rewrite M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10.r.  The "second hand" exposure alleged by the Veteran is too remote and attenuated to support a finding of actual exposure.  Importantly, the Veteran has merely stated generally that the equipment, clothes, bodies he handled had been exposed.  Obviously he was alleging some residual contamination of that equipment (helicopters) or clothing, but there is no basis upon which to quantify the contamination.  The Board thus finds that the Veteran's statements are not competent evidence, and thus cannot support a finding of actual exposure. 

In addition to claiming he was exposed to Agent Orange through contact with contaminated uniforms/bodies, the Veteran also asserts he was directly exposed to Agent Orange through contaminated water.  During his October 2016 Board hearing, he claimed that the ship was so close to the coast, there was a "film of foam four to six inches thick" that he was told was Agent Orange.  He further claimed the filtration systems on the ship did not properly filter the water because the dioxins would pass through the purification units.  As a result, he reported having to drink, bathe, and wash clothes in contaminated water.

Lay evidence may be competent on a variety of matters.  Jandreau, 492 F.3d at 1377 n.4.  However, the Veteran's lay testimony is not competent to establish that the clothing he handled was actually contaminated by herbicides or Agent Orange.  This Veteran has not demonstrated any experience with herbicides or chemicals that would have allowed him to recognize it in service.  Moreover, he has provided no indication that he is competent to identify or distinguish the herbicides listed in 38 C.F.R. § 3.307(a)(6).  Bardwell, 24 Vet. App. 36.  The record also does not establish the Veteran has the required expertise to determine whether the filtration systems adequately filtered dioxins from the water.  Similarly, while the Veteran is competent to report he was told the water was contaminated with Agent Orange, the evidence has not demonstrated that those individuals were competent to identify or distinguish herbicides or contaminated water.  Id.  In fact, his testimony that he was exposed to Agent Orange because the filtration systems on the ship were inadequate is entirely speculative, and he has offered no evidence other than simply stating it is so.  There is no assumption service members on Naval ships were exposed to Agent Orange simply by being in the general vicinity of Vietnam or through inadequate filtration systems.

A letter from the Veteran's primary care physician, Dr. R., noted he was diagnosed with CLL, "a presumptive diagnosis associate with exposure to Agent Orange [sic]."  The Board does not find this statement probative because there is no persuasive evidence in the record to indicate the Veteran was directly exposed to Agent Orange.  A physician writing the Veteran was exposed to Agent Orange must, by its very nature, be based on the Veteran's statements only, as the physician certainly has no direct, first-hand knowledge of exposure.  VA's regulations do not establish a presumption of exposure simply by virtue of being diagnosed with a disease on the list of presumptive conditions.

Based on the totality of the evidence, the Board finds that the Veteran was not exposed to the herbicide Agent Orange in service, either on a presumptive or direct basis.  He has offered no other theory as to how his CLL might be related to his service.  Therefore, without persuasive evidence he was actually exposed to Agent Orange, service connection for CLL is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for CLL.

Entitlement to service connection for CLL is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


